United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   March 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-20009
                         Summary Calendar


JERRY CLYDE SCHILLING,

                                    Plaintiff-Appellant,

versus

PAMELA S. BAGGETT; ELIZABETH BURNS; GRIEVANCE
INVESTIGATOR LINDA SHAW; ROUL AVALOS; DIANA B. LOVELADY;
ANTHONY D. VALENTI; SALVATORE SAMMY BYENTELLO; BILL LEWIS;
JOHNNY M. THOMAS; VICKIE BARROW; BRIAN F. WILLIAMS; VICKIE V.
MCGINTY; KELLIE HUTCHINSON; KENNETH R. JONES; JERRY E. JACKSON,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:04-CV-3366
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Jerry Clyde Schilling, Texas prisoner # 603386, appeals the

district court’s judgment dismissing as unexhausted his 42 U.S.C.

§ 1983 claims of retaliation, conspiracy, and deliberate

indifference to his safety, and dismissing his remaining § 1983

claims as frivolous for failure to state a claim.      See 28 U.S.C.

§ 1915A.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20009
                                -2-

     Schilling fails to identify error in the district court’s

judgment.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).   By not briefing the basis of the district court’s

dismissal, Schilling has waived the only issues that would be the

subject of his appeal.   See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).   Accordingly,

the judgment of the district court is AFFIRMED.

     Schilling’s request for appointment of counsel is DENIED.